Title: Abigail Adams to John Quincy Adams, 20 August 1790
From: Adams, Abigail
To: Adams, John Quincy


Dear Son
Richmond Hill 20 August 1790
I congratulate you upon your having setled yourself thus far, and am pleasd to find you so well accommodated. you have a good office, a Good Library, and an agreable Family to reside in. be patient and persevering. you will get Buisness in time, and when you feel disposed to find fault with your stars, bethink yourself how preferable your situation to that of many others, and tho a state of dependance must ever be urksome to a generous mind, when that dependance is not the effect of Idleness or dissapation, there is no kind parent [bu]t what would freely contribute to the Support and assistance of a child in proportion to their ability. I have been daily in expectation of seeing your Brother Thomas here. he must be expeditious in his movements or he will be calld to an account for visiting a most heinious offence you know in the view of those, who think there is more merrit in staying at Home. Your Father talks of taking a Tour to the eastward. it would be peculiarly agreeable to me to accompany him, but there are reasons, not of state, but of purse which must prevent it; and yet I think I could plan the matter so as that it would be no great object, to pass a couple of Months with our Friend’s. Lady Temple & mrs Atkinson will set out tomorrow by way of RhoadIsland. they have offerd to take Letters to my Friends, but I have been rather neglegent in writing the weather has been so extreeme Hot. I have the two Boys with me Billy & John, and it is employment enough to look after them. your sister has a third Son. heaven grant that she may add no more to the stock untill her prospects brighten. a Marshells office will poorly feed a Family and I see no prospect of any other at present. I will give you one peice of advise, never form connextions untill you see a prospect of supporting a Family, never take a woman from an Eligible situation and place her below it. remember that as some one says in a play [“]Marriage is chargeable” and as you never wish to owe a fortune to a wife, never let her owe Poverty to you. Misfortunes may Surround even the fairest prospects. if so Humbly kiss the Rod in silence, but rush not upon distress and anxiety with your Eyes open— I approve your spirit. I should be ashamed to own him for a son who could be so devoted to avarice as to marry a woman for her fortune. Pride and insolence too often accompany wealth and very little happiness is to be expected from sordid souls of earthy mould. I always loved Nancy Quincy from a native good humour and honesty of heart which she appeard to possess—but I never was in earnest in ralying you about it. (if you should perceive that the spelling of this Letter is different from what you have been accustomed too, you must Set it down for Websters New) plan. I write in haste, as I must dress for the drawing Room this Evening, and take my Letter to Town—
We have had our Friends the Creeks very near us for a Month and very constant visiters to us some of them have been— I have been amused with them and their manners. tho they could not converse but by signs they appeard Friendly, manly, generous gratefull and Honest. I was at Federal Hall when the Ceremony of Ratifying the Treaty took place it was truly a curious scene, but my pen is so very bad that however inclined I might be to describe it to you, I cannot write with pleasure. I inclose you some papers that I believe were mislaid before
Remember me to the dr and mrs Welch and all other Friends— you must go to mr Thatchers meeting and get a seat in the old pew—
yours
A A
